DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:.  
Claim 12 depends from Claim 13, which is numerically after Claim 12. The claims should be renumbered so that the present Claim 12 becomes a new Claim 13, and the present Claim 13 becomes a new Claim 12. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 23 recites the limitation “the bottom portion includes a vacuum base”. There is no definition for this term provided in the specification, and it is unclear what structure is specifically claimed by a vacuum base. The claim is therefore indefinite. (For the purposes of prior art examination, a “vacuum base” is taken to mean a bottom for a bottle, with channels that may deform due to pressure.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 10-11, 13-15, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 5988417) in view of Slat (US 20040149677).
Cheng teaches a container (10) comprising a body portion (20) comprising a sidewall defining an outer perimeter and a hollow interior; a bottom portion (14) extending from a lower end of the body portion (38), the bottom portion defining a horizontal support surface; and a top portion (36)  extending from an upper end of the body portion opposite the bottom portion, the top portion comprising a finish portion (12); wherein the body portion comprises a plurality of continuous ribs (26 and 28; 30 and 32; see annotated Fig. 1 below) extending about the outer perimeter of the sidewall, each continuous rib having alternating horizontal segments (areas of contact between 26 and 28, and 30 and 32, respectively; see annotated Fig. 2 below)  and branched segments, (areas of separation between 26 and 28, and 30 and 32, respectively; see annotated Fig. 3 below) each branched segment having a top branch and a bottom branch joined at either end to define a bounded area (Fig 1, 50) therebetween; wherein the plurality of continuous ribs includes at least a first continuous rib (30 and 32) and a second continuous rib (26 and 28), the second continuous rib spaced vertically from the first continuous rib (Fig 1; the second (upper) rib is above the first (lower rib), thus there is vertical space between the two ribs).
Cheng does not teach a staggered arrangement of the continuous ribs. However, Slat teaches that a midpoint of each branched segment of the first continuous rib is aligned along a vertical axis with a midpoint of a corresponding horizontal segment of the second continuous rib, and a midpoint of each horizontal segment of the first continuous rib is aligned along a vertical axis with a midpoint of a corresponding branched segment of the second continuous rib. (brick-like configuration, paragraph 0020).


    PNG
    media_image1.png
    214
    308
    media_image1.png
    Greyscale

Annotated Fig. 1 (via Cheng, Fig. 1) – black bold lines indicate one continuous rib (combination of 30 and 30)

    PNG
    media_image2.png
    204
    298
    media_image2.png
    Greyscale

Annotated Fig. 2 (via Cheng, Fig. 1) – black bold lines indicate horizontal segments of both continuous ribs


    PNG
    media_image3.png
    194
    305
    media_image3.png
    Greyscale

Annotated Fig. 3 (via Cheng, Fig. 1) – black bold lines indicate branched segments of upper continuous rib only
Regarding Claim 6, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 6, including that a first vertical distance between a midpoint of each top branch of the first continuous rib and a midpoint of a corresponding horizontal segment of the second continuous rib is substantially equal to a second vertical distance between a midpoint of each horizontal segment of the first continuous rib and a midpoint of a corresponding bottom branch of the second continuous rib. (Cheng, Fig 1; each rib (26 and 28; 30 and 32) is of the same height, and the midpoint of the horizontal segment aligns with the midpoint of the branched segment (upper dashed line in annotated figure) meaning the distance between the midpoints of both horizontal segments, both branched segments, and each branched segment to each horizontal segment, is an equal distance (solid line in annotated figure 4, below)).

    PNG
    media_image4.png
    292
    481
    media_image4.png
    Greyscale

Annotated Fig. 4 (via Cheng, Fig. 1) – upper dashed line indicates the height of the midpoint of the upper rib (both the midpoint of the branched segment and horizontal segment are at the same height), lower dashed line indicates the height of the midpoint of the lower rib (both the midpoint of the branched segment and horizontal segment are at the same height), vertical black bold line indicates the height between the two midpoints

Regarding Claim 10, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 10, including that each bounded area has a shape selected from the group consisting of, circular, oval, eye-like, rectangular, square, hexagonal, and octagonal (Cheng, Fig 1, eye-like).
Regarding Claim 11, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 11, including that each branched segment comprises at least one linear section aligned parallel to each horizontal segment. (Cheng, Fig 1, linear areas at peaks/troughs of 26, 28, 30 and 32)
Regarding Claim 13, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 13, including that each continuous rib comprises between 4 and 12 branched segments and a corresponding number of horizontal segments (Cheng, Fig 1; two horizontal segments are visible per continuous rib in this illustration of one side of the bottle, given that the bottle has a reverse side, there must be at least four horizontal segments).  
Regarding Claim 14, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 14, including that each continuous rib defines a concave channel in side cross-section relative an exterior of the perimeter (Cheng, Figs 4 and 5).

Regarding Claim 19, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 19, including that the container comprises a blow-molded container (Cheng, col. 1 lines 6-8).
Regarding Claim 22, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 22, including that the container is made from a material selected from the group consisting of low and high-density polyethylene, polyethylene terephthalate, polyethylene naphthalate, polyethylene naphthalate blends, polyvinyl chloride, polypropylene, polystyrene, fluorine treated high density polyethylene, post-consumer resin, K-resin, bioplastic, catalytic scavengers, including monolayer-blended scavengers, multi-layer structures, or a mixture, blend, or copolymer thereof. (PET; Cheng, col. 1 lines 6-8).
Regarding Claim 23, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 23, including that the bottom portion includes a vacuum base (wherein a vacuum base is a bottom with channels that may deform due to pressure; Figs 1 and 3; 14, 46 and 48. Claim 23 is rejected as best understood given the above 112(b) rejection.).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 5988417) in view of Slat (US 20040149677) further in view of Boukobza (US 20030010743).
Regarding Claim 8, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 8, except for a third continuous rib. However, Boukobza teaches a third continuous rib (plurality of ribs 26, 27, 28, 29, 30, at least three are shown). 
Cheng teaches that the midpoint of each continuous rib (which is vertically aligned with both the midpoint of the horizontal and branched segments of the same rib) is a set distance from the midpoint of the next continuous rib (Cheng, Fig 1; each rib (26 and 28; 30 and 32) is of the same size, and the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed Cheng in view of Slat by adding the third rib as disclosed by Boukobza in order to add additional reinforcing means to the bottle structure (Boukobza, abstract). One of ordinary skill in the art would have been motivated to additionally reinforce the bottle to prevent failure of the bottle under normal stresses or pressures. 
Regarding Claim 9, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 9, except for the quantity of continuous ribs present on the body. However, Boukobza teaches that the body portion comprises between 3 and 12 continuous ribs (plurality of ribs 26, 27, 28, 29, 30, at least three are shown; specifically five are shown). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed Cheng in view of Slat by adding the plurality of ribs as disclosed by Boukobza in order to add additional reinforcing means to the bottle .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 5988417) in view of Slat (US 20040149677) further in view of Lembke (US 9403625).
Regarding Claim 20, Cheng in view of Slat as applied to Claim 1 above teaches all the limitations of Claim 20, except for the thickness of the wall portion. However, Lembke teaches that the container body portion has a wall thickness of approximately 0.008 inches to approximately 0.017 inches. (26, Fig 10; col. 3 lines 20-28, thickness of .01 to .05 inches).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed Cheng in view of Slat by adding the thickness of the wall as disclosed by Lembke in order to better resist the application of a normal force to the bottle wall (Col 2 lines 43-48).
Allowable Subject Matter
Claims 2-5, 7, 12, 16-18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735